39 So.3d 1291 (2010)
Ronnie WHITE, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D10-2442.
District Court of Appeal of Florida, Fourth District.
August 11, 2010.
*1292 Ronnie White, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Ronnie White filed a pro se appeal from an order striking his motion to reduce his sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c). We treat the appeal as a petition for certiorari. We grant relief based on Schlabach v. State, 37 So.3d 230 (Fla.2010), which issued after the court ruled on White's motion.[1] Pursuant to Schlabach, the trial court did not lose jurisdiction to rule on the timely filed motion. Consequently, we quash the order and remand the matter for the trial court to consider the merits of White's motion.
Petition Granted; Order Quashed; Remanded.
STEVENSON, HAZOURI and MAY, JJ., concur.
NOTES
[1]  The order cited this court's decision in State v. Schlabach, 1 So.3d 1091 (Fla. 4th DCA 2009). Subsequently, the Florida Supreme Court quashed this court's decision in favor of the second district's approach in Childers v. State, 972 So.2d 307 (Fla. 2d DCA 2008).